                  IN THE UNITED STATES DISTRICT COURT FOR T                        0Sr 30 2019
                             EASTERN DISTRICT OF VIRGINIA
                                                                                ALEXANDRIA
                                      Alexandria Division



UNITED STATES OF AMERICA
                                                    Case No. l:19-MJ-'^b'S.
                                                    FILED UNDER SEAL
JASON E. HOLMES,

                      Defendant.


                              AFFIDAVIT IN SUPPORT OF A
                  CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Raymond Abruzzese,a Special Agent with Homeland Security Investigations being duly

sworn, depose and state as follows:

                                      INTRODUCTION


       1.     I have been employed as a Special Agent of the U.S. Department of Homeland

Security, Homeland Security Investigations ("HSI") since in or around March 2003, and am

currently assigned to Child Exploitation Unit in Dulles, Virginia. While employed by HSI,I have

investigated federal criminal violations related to high technology or cybercrime, child

exploitation, and child pornography as well as commercial fraud and immigration fraud. I have

gained experience through everyday work relating to conducting these types of investigations. I

also have received training in the area of child pornography and child exploitation, and have had

the opportunity to observe and review numerous examples of child pornography(as defined in 18

U.S.C.§ 2256)including computer media. Due to my experience and training,I can identify child

pornography when I see it. Moreover,I^a federal law enforcement officer who enforces federal
criminal laws, including 18 U.S.C. §§ 2251, 2252, and 2252A, and I am authorized by law to

request a search warrant.

       2.      This affidavit is made in support of a criminal complaint and arrest warrant

charging JASON E. HOLMES("HOLMES")with a violation of18 U.S.C. § 2252(a)(2)and(b)(1)

(receipt ofchild pornography). For the reasons set forth below,I submit that probable cause exists

to believe that, between at least about January 2018 and about April 2018, HOLMES knowingly

received child pornography in Leesburg, Virginia, which is within the Eastem District of Virginia.

       3.      The facts set forth in this affidavit are based upon my personal observations, my

training and experience, and information obtained from various law enforcement personnel and

witnesses. This affidavit is intended to show merely that there is sufficient probable cause for the

requested complaint and arrest warrant and does not purport to set forth all of my knowledge ofor

investigation into this matter. Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance arid in part only.

                      STATUTORY AUTHORITY AND DEFINITIONS

       4.      Title 18, U.S. Code, Section 2252(a)(2), prohibits the knowing distribution and

receipt of any visual depiction of minors engaging in sexually explicit conduct using any means

or facility of interstate or foreign commerce or that has been mailed, or has been shipped or

transported in or affecting interstate or foreign commerce,or which contains materials which have

been mailed or so shipped or transported, by any means including by computer. For purposes of

this affidavit, "visual depiction[s] of minors engaging in sexually explicit conduct," will be

referred to as "child pornography."

       5.      The term "minor," as defined in 18 U.S.C. § 2256(1), means any person under the

age of 18 years.
       6.      The term "sexually explicit conduct," as defined in 18 U.S.C. § 2256(2)(A)(i)-(v),
means actual or simulated: (a) sexual intercourse, including genital-genital, oral-genital, anal

genital, or oral-anal, whether between persons of the same or opposite sex; (b) bestiality; (c)
masturbation;(d)sadistic or masochistic abuse; or(e)lascivious exhibition ofthe genitals or pubic
area of any person.

       7.      The term "visual depiction," as defined in 18 U.S.C. § 2256(5), includes

undeveloped film and videotape, data stored on computer disc or other electronic means which is

capable of conversion into a visual image, and data that is capable of conversion into a visual
image that has been transmitted by any means, whether or not stored in a permanent format

                            SUMMARY OF PROBABLE CAUSE

I.     Background on the Investigation

       8.      In March 2012, HSI Phoenix initiated an investigation into a password-protected

website from which users can purchase child pornography. To access the website, a user needs to

have a valid usemame and password. Once a user logs in,the website displays the names offolders

available for purchase and users can preview "samples" ofthe images or videos contained within

those folders prior to purchase. The user can access the full set of images or videos contained

within the folders by purchasing a password that allows the user to download the entire set of

images or videos from an archive file folder.

       9.      Through the investigation, HSI agents have previewed over 100 samples from

folders available on this website and determined that most ofthe samples depict child pornography.

HSI agents have also made multiple undercover purchases from the website and accessed the

content contained within the associated archive file folders. These undercover purchases revealed

that the samples that can be accessed prior to purchase correspond to the full sets ofimages and
videos contained in the archive file folders and that the majority of these images and videos also

depict child pornography.

       10.     Records obtained pursuant to legal process from the payment processor that

facilitated some of these purchases revealed that an individual by the name of Jason HOLMES,

using the email address"j.hohnes@j-47.com" and an address in Leesburg,Virginia, made multiple

purchases firom the website in 2017. Undercover HSI agents viewed the samples firom several of

the file folders that HOLMES paid to access and determined that these samples depict child

pornography.

       11.     Law enforcement then conducted a check ofpubhcly available databases as well as

surveillance, both of which revealed that the above-mentioned address in Leesburg, Virginia,

which is within the Eastern District of Virginia, is the location ofHOLMES's residence.

II.    Search of HOLMES's Residence

       12.     On or about June 1, 2018, the United States District Court for the Eastern District

of Virginia issued a federal warrant to search HOLMES's residence in Leesburg, Virginia, for

child-pomography-related evidence. HSI agents and other law enforcement officers executed the

warrant on or about June 5, 2018. HOLMES was the only person present in the residence at the

time of execution and law enforcement's search revealed that he lived there alone.

       13.     During the search, HOLMES agreed to speak to two law enforcement officers.

HOLMES was advised that he was not under arrest and that he was firee to leave. HOLMES

confirmed for law enforcement that he was the only person who lived at the residence and also

admitted to purchasing and downloading child pornography firom the internet. HOLMES defined

child pornography as sexual nudity involving underage children and said that he was most

interested in child pornography depicting children between the ages of nine and 12 years old.
       14.    In HOLMES's residence, law enforcement discovered approximately two dozen

pieces of paper that each depicted what appeared to be a portion of a larger image, similar to a

piece of a puzzle. When assembled, the pieces of paper depict two enlarged images. The first is

a partial enlarged image of what appears to be a prepubescent girl wearing underwear and posing

provocatively. The second is a complete enlarged image of what appears to be a nude,

prepubescent girl who is posing in a manner that exposes her vagina. When asked about these

images, HOLMES told law enforcement that he printed out enlarged images of particular

prepubescent children from a frequently traded series of child pornography, mounted the pieces of

paper that made up the enlarged images to stand-up foam-board cutouts, and placed the cutouts

around his residence. HOLMES stated that he then masturbated to the cutouts.

       15.    Pursuant to the warrant, law enforcement seized several electronic devices from

HOLMES's residence, including but not limited to an Apple Mac Mini with a 1 TB HOST hard

drive("MAC MINI 1")and an Apple Mac Mini with a 2 TB Seagate hard drive("MAC MINI 2").

III.   Forensic Examination of HOLMES's Devices

       16.    Law enforcement personnel then conducted a forensic examination ofthe electronic

devices seized from HOLMES's residence. The examination uncovered tens of thousands of

images and videos of child pornography, as well as evidence establishing that HOLMES received

child pornography using the Freenet peer-to-peer("P2P")file-sharing program from about January

2018 to April 2018.

       17.    Specifically, the examination of MAC MINI 1 revealed that the device has one

accoimt under the usemame "Jason Holmes" and that personal and professional documents

belonging to HOLMES are saved on the device. Similarly, the examination of MAC MINI 2

revealed that the device has a password-protected account under the usemame "Jason Holmes"
and that personal and professional documents belonging to HOLMES are saved on the device.

Additionally, the system preferences on MAC MINI 1 have been configured to share files with

other computer devices connected to the same network.

       18.     In addition,the Freenet P2P file-sharing program has been installed on MAC MINI

1. Based on my training and experience, I know that P2P file sharing is a method of

communication available to internet users through the use ofspecial software programs or clients.

P2P file-sharing programs allow groups of computer users using the same file-sharing network

and protocols to transfer digital files from one computer system to another while connected to an

online network. One such type of online P2P network is called Freenet, which allows users to

anonymously share files, chat on message boards, and access websites within the network, hi

order to access the Freenet network, a user must first download and install the Freenet software,

which is free and publicly available online.

       19.     The examination of MAC MINI 1 revealed that the application containing the

Freenet software was created on the device on or about March 8, 2017. Internet browser history

recovered from MAC MINI 1 shows that the user ofthe device set up the Freenet software on or

about January 27, 2018, and used Freenet from about January 2018 to about April 2018 to access

Freenet websites and download content with titles indicative of child pornography. Additionally,

the user of MAC MINI 1 bookmarked pages to several Freenet websites, including pages to two

websites that appear to be dedicated to trafficking in child pornography.

       20.     The Freenet program's file-sharing settings on MAC MINI 1 have been configured

so that content downloaded to MAC MINI 1 using Freenet can be saved to a "downloads" folder

located within the "Freenet" application folder on the device. An examination ofthis"downloads"

folder within the "Freenet" application folder on MAC MINI 1 uncovered hundreds ofimages and
 videos depicting child pornography and child erotica with creation dates ranging from February

2018 to April 2018. These images and videos include:

                a.     An approximately 22-minute video titled"X Pthc-Daddy's Girl [redacted]

        12yo - Juicy Fruit !!!NEW!!! 2007.wmv" that is a compilation of various images and

        videos of what appears to be a minor girl and of what appears to be an adult male engaging

        in oral and vaginal sex with the same minor girl;

                b.     An image titled "Baby [redacted] fucks and swallows (more

        resolution!!).jpeg" that is a storyboard consisting of 20 still images from a video that

        appears to depict an adult male pressing his erect penis against the anus ofan approximately

        two-year-old child and then inserting his penis into and ejaculating in the child's mouth;^
        and


                c.     An image titled "pthc-suckdick-19.jpeg" that is a storyboard consisting of

        20 still images from a video that appears to depict an adult male inserting his erect penis

        into the mouth ofan approximately four- to six-year-old girl.

        21.     Additionally, while the Freenet software was not installed on MAC MINI2,a folder

titled "Freenet" was located in a folder titled "_transfer" within the "Downloads" folder of MAC

 MINI 2. The "Freenet"folder on MAC MINI 2 contains hundreds ofimages and videos depicting

child pornography and child erotica with creation dates ranging from January 2018 to April 2018,
including an approximately eight-minute-and-42-second video titled "lOYo Straight Sex New

0607-8m42s.mp4" that depicts what appears to be an adult male engaged in vaginal intercourse

 with a prepubescent girl.




'The frill titles ofthe files described in Paragraphs 20(a)and 20(b)are known to law enforcement
but are redacted here out of an abundance of caution because they contain what may be references
to the names ofthe minor victims. See 18 U.S.C. § 3509.
             Additional Forensic Artifactsfrom MAC MINI1 and MAC MINI2

       22.    Forensic evidence recovered from MAC MINI 1 and MAC MINI2 indicates that

HOLMES also used the devices to view and download child pornography via The Onion Router

("Tor") hidden service.^ The user of MAC MINI 1 began using the Tor browser on the device in

about January 2018. From January to March 2018,the user of MAC MINI 1 bookmarked pages

from child-pornography websites on the Tor network,including a page titled in part"The definitive

guide on how to stay safe from police forensics teams 2018 update 3/4." Similarly, the user of

MAC MINI2 began using the Tor browser on the device in about March 2018. From about March

to June 2018, the user of MAC MINI 2 bookmarked pages from child-pornography websites on

the Tor network, including a page containing the phrase "8yo Brazilian Prostitute" in its title.

Additionally, a folder with a title associated with one ofthese Tor child-pornography website was

discovered in the "_transfer" folder within the "Downloads" folder of MAC MINI 2. Inside this

folder are hundreds of images and videos depicting child pornography, many of which have

creation dates ranging between February and June 2018 and have titles that either match or contain

significant similarities to child-pomography website pages that the user ofMAC MINI 1 and MAC

MINI 2 bookmarked on the Tor browser.

       23.     Additionally, forensic evidence recovered from MAC MINI 1 indicates that

HOLMES used the device to create the "j.holmes@j-47.com" email account referenced above in

Paragraph 10, and that HOLMES then used that email address to exchange emails with another


^ Based on my training and experience, I know that Tor, also known as The Onion Router, is a
publicly available computer network designed to facilitate anonymous communication over the
network by routing a user's communications through a globally distributed network of relay
computers, or proxies, which renders the conventional IP-address-based methods of identifying
Internet users ineffective. The web addresses for websites hosted on the Tor network end in
".onion"—^as opposed tOj for example, ".com"—and can only be accessed through the Tor
browser.
individual regarding Tor. Specifically,on or about February 18,2018,the user ofthe"j.holmes@j-

47.com" account sent this individual an email stating"You received 0.02 BTC fi:om me 24 hrs ago

       My account has still not been activated.... Please activate my accoimt or refund BTC."^ In
response,the individual sent an email stating "register a new account" and provided a link to a Tor

website. The user ofthe"j.holmes@j-47.com" account then asked "Wha.t do I do now to get access

to your site?" and the individual responded "Register! Enter! Download photos and videos!" The

linked Tor website that the individual sent to the "j.holmes@j-47.com" account is known by law

enforcement to be dedicated to trafficking in child pornography. Multiple pages firom this Tor

website were bookmarked on the Tor browser on MAC MINI 1 and MAC MINI 2.

         24.    Intemet browsing and download history recovered from MAC MINI 1 and MAC

MINI 2 similarly indicates that HOLMES used these devices to access the website referenced

above in Paragraph 8 and other websites to view, purchase, and download child pomography

between about October 2016 and July 2017. For example, the download history associated with

the Firefox web browser on MAC MINI 1 establishes that on or about June 5, 2017, the user of

the device visited a website, downloaded a file titled "Thai Sis-l.mp4" and saved it in a folder

titled "_transfer" within the "Downloads" folder on MAC MINI 1. Located on MAC MINI 2 in

the same location within the "_transfer" folder within the "Downloads" folder of the device is a

video titled "Thai Sis-l.mp4." This video on MAC MINI 2 was created the same date that it was

downloaded using MAC MINI 1 and depicts what appears to be two.minor girls engaged in oral

sex.




^ Based on my training an experience, I know that BTC refers to Bitcoin, which is a type of virtual
currency circulated over the Intemet.
                                         CONCLUSION


       25.     For the reasons stated, I respectfully submit that there is probable cause to believe

that, between at least about January 2018 to about April 2018, in the Eastern District of Virginia,

JASON E. HOLMES knowingly received child pornography, in violation of 18 U.S.C. §

2252(a)(2) and (b)(1). Therefore, I respectfiilly request that a criminal complaint and arrest

warrant be issued for HOLMES.



                                                     Respectfully submitted.



                                                     Ra3miond Abruzzese, Special Agent
                                                     Homeland Security Investigations
Subscribed to and sworn before me
this 3b^^ay of October 2019




                  /s/
             Ivan D. Davis
   United States Magistrate Judge




                                                10
